     Case 3:19-cv-02901-M Document 39 Filed 04/20/20                Page 1 of 1 PageID 177



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

F. M., an individual,                             §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Civil Action No. 3:19-cv-02901-M
                                                  §
BEST WESTERN INTERNATIONAL, INC.                  §
and RED LION HOTELS CORPORATION,                  §
                                                  §
        Defendants.                               §

                                             ORDER

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal Without Prejudice. [ECF

No. 38]. As the Notice seeks an Order, the Court interprets the filing as a Motion, and it is

GRANTED. It is ORDERED that this action is DISMISSED WITHOUT PREJUDICE, with

all attorneys’ fees and costs taxed against the party incurring the same.

        SO ORDERED.

        April 20, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                -1-
